Title: To Alexander Hamilton from Nathan Rice, 25 October 1799
From: Rice, Nathan
To: Hamilton, Alexander


Confidential
My dear General
Oxford [Massachusetts] Octr. 25th. 1799

Agreeable to your directions, in conjunction with my Majors, I have proceeded to examine the claims of the officers of my regiment, and the result thereof will appear by the inclosed list which I have taken the liberty to make. It would be difficult to state to you, all the principles which governed us in the arrangements, in the application of some which we considered it our duty to establish, we were obliged to do violence to our inclinations. We proceeded on the principle that all their appointments bore a similar state. We then conceived it our duty to apply the rule which was adopted for settling the rank of the field officers, to give those who had served in the late War, priority. But here Sir, I must observe, that principle placed a Gentleman first in the Grade of Captains, who has not supported, since he left service, that kind of reputation, which places him at this period, in the most respectable point of view. I know nothing of him criminal, but a propensity to game has led him to associate with people not of the first class, has reduced him to poverty, & I fear debased his mind. He was Six years a Captain, & served with good reputation during our revolutionary war—and as the Government has given him a Company—I did not think it within our duty or right to degrade him from that rank which his services entitled him to.
Captain Emery a very deserving officer, from his services in the last war, as an Adjutant, Pay Master and Lieutenant had the next claim with us without doubt. Captain Draper was in service as a Serjeant—has commanded a company of militia for a considerable time, is a very soldierly man—his exertions in recruiting his company appeared to place him in competition with Chandler, whose public Education, Zeal & Exertions in raising & uniforming a volunteer company, which were tendered to, & accepted by the President as a part of the provisional army, & commissioned accordingly & whose activity in recruiting his present company seemed to give him the next claim. We determined their priority by Lot, which fell to Draper.
Captain Ashmun being placed first on the list which was sent from Head Quarters has led him to expect, I am informd, to hold that rank and altho I consider him a genteel man & good officer yet I conceived his pretentions not equal to either of the Gentlemen who are placed before him. Twing was in service & resigned early—was afterwards a Lieutenant in the navey—is a likely man, we placed him next. Perhaps you will consider his claim superiour to some who stand before him.
Phelps has commanded a company of Artillery in the militia for some time with reputation & is I believe a very good Character. Tolman was wounded in the army—in what capacity he served I know not. He is not a genteel man in appearance but his activity & zeal in the service—his good conduct as a recruiting officer—& the high opinion which Mr Ames, who recommended him, entertains of him—led us to place him next. Captain Babbet altho a man of a public education & bred to the Law had never turned his attention to military matters, nor do I think his present engagement therein the result of inclination, but present inconvenience—of course my expectations from him are not high, still his being among the first appointments & a Citizen give him preceedence of Captain Mackay—who of course stands the youngest in the grade of Captains. I know very little of him or his claims—only that he has served in the british army as a Subaltern—was known to you previous to his appointment & of course I am led to think very favourably of him as an officer. Should you Sir however from any Knowledge which you possess of the claims & merits of my officers—or from a view of the statement I have made think a different arrangement ought to take place—I chearfully acquiesce.
We were led to place Mr Rand at the head of first Lieutenants, not from any conspicuous military traits, in his Character, but rather from the consideration of his being strongly recommended for a company, his liberal education, respectable family—& genteel Person. If you do not think those sufficient claims—I submit—Cheney’s good conduct in recruiting his company gained him our esteem & confidence—but I can not say I think Flagg ought to stand before him. On reviewing the Other Characters I am of opinion they stand as properly all things considered, as it is in my power to arrange them. Will therefore trouble you no farther with my remarks on this subject.
With the most perfect consideration   I am Sir   your Obedient Servant
N Rice Lt Colo Com 14th Rgt
General Hamilton

